Citation Nr: 1019191	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of a total 
left knee replacement, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1951 to 
October 1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO denied 
entitlement to a rating in excess of 30 percent for residuals 
of a total left knee replacement.  

In December 2007, the rating for residuals of a total left 
knee replacement was increased to 40 percent, effective May 
21, 2003.  A Veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  In 
his July 2004 notice of disagreement, the Veteran stated that 
a rating of at least 60 percent was warranted for his left 
knee disability.  Therefore, the claim for an increased 
rating for residuals of a total left knee replacement remains 
before the Board. 

In July 2005 and April 2008, the Veteran testified at 
hearings before a Decision Review Officer (DRO) at the RO.  
The transcript from the July 2005 hearing was irreparably 
damaged.  The Veteran initially declined the opportunity for 
another hearing, but a transcript of the April 2008 hearing 
has been associated with his claims folder. 

In his November 2007 substantive appeal (VA Form 9) as to the 
issue of entitlement to service connection for a right knee 
disability, the Veteran requested a Board hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  In a 
February 2008 letter, the Veteran's representative withdrew 
the hearing request.

In February 2009 and January 2010, the Board remanded this 
matter for further development.

The Veteran had also perfected an appeal with regard to the 
issue of entitlement to service connection for a right knee 
disability.  In October 2009, the Appeals Management Center 
(AMC) granted service connection for that disability, and 
thereby resolved the appeal.

In January 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for 
degenerative disc disease of the thoracolumbar spine has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDING OF FACT

Residuals of a total left knee replacement are manifested by 
chronic knee pain, swelling, stiffness, limitation of motion, 
occasional instability, weakness, and fatigue.


CONCLUSION OF LAW

The criteria for a 60 percent rating for residuals of a total 
left knee replacement have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 
4.71a, Diagnostic Code (DC) 5055 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

A Veteran is presumed to be seeking the maximum rating 
permitted by law, but may limit his appeal to a lesser 
benefit.  AB, 6 Vet. App. at 39; Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993).  

During the April 2008 hearing, the Veteran stated that a 60 
percent rating for his left knee disability would satisfy his 
appeal as to that issue.  As the Board is granting the 
precise relief requested by the Veteran, i.e., a 60 percent 
rating, the claim is substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice 
and assistance).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.
In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of a total left knee replacement are currently 
rated under 38 C.F.R. § 4.71a, DCs 5055-5262 (2009) as a knee 
replacement (prosthesis).  Hyphenated diagnostic codes are 
used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the 
rating assigned.  38 C.F.R. § 4.27 (2009).  Here, the use of 
DCs 5055-5262 reflects that pursuant to DC 5055, residuals of 
a total left knee replacement are rated by analogy to 
impairment of the tibia and fibula under DC 5262.  However, 
as discussed below, the residuals of a total left knee 
replacement more closely resemble the criteria for a 60 
percent rating under DC 5055 and it is not necessary to rate 
them by analogy to DC 5262.  Therefore, only a rating under 
DC 5055 is appropriate.

Under DC 5055, a 100 percent rating is assigned for one year 
following implantation of a knee prosthesis for a service-
connected knee disability, followed thereafter by a 60 
percent rating when there are chronic residuals consisting of 
severe painful motion or weakness.  With intermediate degrees 
of residual weakness, pain or limitation of motion, a rating 
is made by analogy to DCs 5256, 5261 and 5262.  The minimum 
rating is 30 percent under DC 5055.  38 C.F.R. 
§ 4.71a, DC 5055.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257 (2009).  VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59 (2009).  VAOPGCPREC 
9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel has subsequently held that a separate 
rating could also be provided for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

Limitation of knee flexion is rated as follows: a 
noncompensable rating is warranted when it is limited to 60 
degrees; a 10 percent rating is warranted when it is limited 
to 45 degrees; a 20 percent rating is warranted when it is 
limited to 30 degrees; and a 30 percent rating is warranted 
when it is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 
(2009).

Limitation of knee extension is rated as follows: a 
noncompensable rating is warranted when it is limited to 5 
degrees; a 10 percent rating is warranted when it is limited 
to 10 degrees; a 20 percent rating is warranted when it is 
limited to 15 degrees; a 30 percent rating is warranted when 
it is limited to 20 degrees; a 40 percent rating is warranted 
when it is limited to 30 degrees; and a 50 percent rating is 
warranted when it is limited to 45 degrees.  38 C.F.R. § 
4.71a, DC 5261 (2009).

Knee impairment with recurrent subluxation or lateral 
instability is rated as follows: a 10 percent rating is 
warranted if the condition is slight; a 20 percent rating is 
warranted if the condition is moderate; and a 30 percent 
rating is warranted if the condition is severe.  38 C.F.R. § 
4.71a, DC 5257 (2009).

In a June 2003 written statement (VA Form 21-4142), the 
Veteran reported that he experienced constant pain and 
inflammation of the left knee and leg and that the condition 
was exacerbated when going up or down stairs, kneeling, 
squatting, and walking.

A September 2003 VA examination report reveals that the 
Veteran reported chronic left knee pain, stiffness, and 
swelling.  He could not squat or change positions due to the 
pain and swelling and medication provided little relief.  He 
was unable to walk up and down stairs due to increased pain, 
and after walking on a flat surface he would experience 
increased pain, fatigability and lack of endurance and would 
have to sit down.  He had a knee brace, but it was not 
properly fitted and he no longer wore it.

Examination of the knee revealed edema directly over the 
patella and tenderness to palpation at the patellofemoral 
area.  The knee was warm to touch.  Range of left knee motion 
was recorded as from 0 to 110 degrees, with exquisite pain at 
the end point.  Additional range of motion testing was not 
possible due to discomfort.  After repetitive movement, there 
was increased fatigability and after five minutes the range 
of knee motion was decreased and was recorded as from 0 to 
100 degrees, with exquisite discomfort at the end point.  
There was no locking of the knee, McMurray's and drawer tests 
were negative, the knee was stable, and there was normal 
varus and valgus.  
The Veteran was diagnosed as having chronic left knee 
discomfort and swelling.  The examiner who provided the 
September 2003 VA examination noted that the Veteran 
continued to have moderate functional limitations due to his 
left knee disability and that he required daily medications 
to reduce some of the symptoms, such as pain and stiffness.

The Veteran's VA treatment records dated from April to August 
2005 indicate that he reported chronic left knee pain (was in 
pain 75 percent of the time) and swelling as well as 
occasional heat.  He experienced knee discomfort while 
sleeping, kneeling, and going up or down stairs, and such 
problems began approximately 2 weeks after his knee surgery.  
Examinations of the knee revealed tenderness and palpable 
crepitus during knee extension.  Knee flexion was recorded as 
to between 90 and 120 degrees, with no instability.

An October 2005 VA examination report indicates that the 
Veteran reported having daily intermittent left knee pain, 
described as 4-5/10 in intensity, with pain increasing to 9-
10/10 in intensity when walking greater than a quarter mile 
or going up and down stairs.  The pain would sometimes 
disrupt the Veteran's sleep.  He also reported giving 
way/buckling of the knee approximately 1-2 times a week, 
intermittent swelling on the medial and lateral aspect of the 
knee area, intermittent locking, and stiffness on prolonged 
sitting.  

The Veteran further reported that during flare ups, knee 
range of motion was from 0 to 40 degrees due to swelling.  He 
was retired and he needed to move slowly in order to minimize 
the knee pain.  As a result, he primarily lived a sedentary 
lifestyle.

Left knee range of motion was recorded as from 0 to 90 
degrees, with discomfort (pain) beginning at 50 degrees.  
There was no overt fatigue, weakness, lack of endurance, or 
incoordination.  The Veteran reported an additional 10 degree 
loss of flexion when the knee was swollen, but the knee was 
not swollen at the time of the examination.  There was no 
edema, effusion, instability, weakness, redness, heat, 
abnormal movement, or guarding of movement.  There was mild 
tenderness to palpation on the medial aspect of the knee 
joint.  There was no ankylosis, McMurray's, Lachman's, and 
drawer tests were all negative, and there was no varus or 
valgus deformity.  A diagnosis of status post left knee 
replacement with some limitation of range of motion due to 
pain and swelling was provided.

A December 2005 VA examination report reveals that the 
Veteran reported that he would periodically use a cane when 
his left knee would give out and when he experienced 
increased knee pain.  His walking distance was limited and he 
would sometimes feel unsteady when walking due to pain.  His 
knee would sometimes give out.  Left knee range of motion was 
recorded as from 0 to 70 degrees.

The Veteran's VA treatment records dated from January 2006 to 
December 2007 indicate that he reported constant left knee 
pain (even when resting and sleeping) ever since receiving a 
knee replacement.  He also experienced occasional knee 
swelling, despite undergoing physical therapy.  Examinations 
revealed tenderness to palpation over the superior/lateral 
pole of the patella and over the lateral retinaculum, 
crepitus, and painful range of motion.  Flexion was recorded 
as to between 40 and 80 degrees and extension was recorded as 
to 10 degrees.  Although examinations generally revealed that 
the knee was stable to varus and valgus stress, the Veteran 
reported mediolateral instability, which was clinically 
confirmed during a January 2006 VA physiatry consultation.  
Also, the left knee was 3+ to varus during a December 2007 VA 
orthopedic outpatient examination.

A February 2010 VA examination report reveals that the 
Veteran reported left knee pain and weakness and that the 
pain would occasionally wake him up at night.  The knee would 
sometimes give way and he would occasionally experience a 
sharp pain on the lateral aspect of the knee which occurred 
ever since the knee was replaced.  He had stopped dancing and 
gardening due to his medical conditions 4 to 5 years prior to 
the examination.  Pain was the most limiting factor.  He had 
been retired since 1998 and he was engaged in very little 
physical activity due to pain.  He also reported occasional 
left knee swelling, instability/giving way, fatigability with 
walking and stair climbing, and lack of endurance due to 
pain.

Examination revealed painful motion, as evidenced by facial 
grimace and mild guarding.  There was some weakness 
associated with getting up from a seated position and the 
Veteran seemed insecure with getting up and down from the 
examination table.  There was slight tenderness to firm 
palpation of the lateral knee and slight crepitus with 5 
repetitions of knee flexion and extension.  Knee range of 
motion was recorded as from 10 to 110 degrees.  There was no 
knee laxity and Lachman's test was negative.  There was pain 
associated with knee range of motion as well as after 
repeated use.  There was fatigue, weakness, and lack of 
endurance with repetitive motion, but no incoordination.  The 
Veteran reported additional functional loss during flare ups, 
but the examiner was unable to determine the loss in degrees 
without resorting to speculation.

The Veteran was diagnosed as having left knee degenerative 
joint disease status post total knee replacement, with 
residual pain and swelling.  Overall, the left knee 
disability caused moderate functional impairment.

The Veteran is competent to report symptoms of his left knee 
disability, such as pain and weakness, as well as observable 
symptoms such as instability and swelling.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Thus, 
the above evidence reflects that the residuals of a total 
left knee replacement are manifest by chronic knee pain, 
swelling, stiffness, limitation of motion, occasional 
instability, weakness, and fatigue.  

Although the examiners who conducted the September 2003 and 
February 2010 VA examinations concluded that the Veteran's 
left knee disability caused moderate functional impairment, 
the Board finds that the Veteran's reports of chronic knee 
pain and weakness and the clinical findings throughout the 
appeal period reflect severe pain and weakness of the knee.  
For example, the Veteran has consistently reported daily 
chronic left knee pain (reported as occurring 75 percent of 
the time during a June 2005 VA primary care examination) 
which has caused sleep disruption and has been worsened by 
using the stairs, kneeling, squatting, and walking.  The pain 
significantly limited his physical activities and resulted in 
a sedentary lifestyle.  

During the October 2005 VA examination, the Veteran reported 
that the pain was 4-5/10 in intensity, but increased to 9-
10/10 in intensity when walking greater than a quarter mile 
or going up and down stairs.  In addition to the chronic 
pain, the February 2010 VA examination report reveals that 
the Veteran reported experiencing an occasional "sharp 
pain" on the lateral aspect of the knee which occurred ever 
since the knee was replaced, as well as knee weakness.  

Examinations of the left knee have revealed tenderness to 
palpation and painful range of motion, with "exquisite 
pain" at the end point of range of motion noted during the 
September 2003 VA examination.  Knee weakness was noted 
during the February 2010 VA examination, as well as painful 
range of motion as evidenced by facial grimacing and 
guarding.

Overall, the Board finds that the Veteran's reports and the 
clinical findings of left knee pain and weakness more closely 
approximate the criteria required for a 60 percent rating 
under DC 5055 (i.e. chronic residuals of severe painful 
motion or weakness).  Accordingly, a 60 percent rating for 
residuals of a total left knee replacement is warranted.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 
5055.  

Hence, the full benefit sought on appeal is granted. 

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that entitlement to a TDIU is an element 
of all claims for an increased rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised 
when a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) & Jackson v. 
Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an 
inferred claim for a TDIU is raised as part of an increased 
rating claim only when the Roberson requirements are met). 

The evidence indicates that the Veteran was gainfully 
employed as a mill worker and with the U.S. Postal Service 
since his discharge from service.  The February 2010 VA 
examination report reveals that he occupationally retired 
from the U.S. Postal Service in 1998.  He has not claimed 
that his service connected disabilities caused his retirement 
nor has he otherwise reported that they prevented him from 
maintaining or obtaining gainful employment, and there is no 
other evidence to this effect.  As there is no evidence of 
unemployability, the question of entitlement to a TDIU is not 
raised under Roberson and Rice. 


ORDER

Entitlement to a 60 percent rating for residuals of a total 
left knee replacement is granted, effective May 21, 2003.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


